Per Curiam.
The plaintiffs recovered a verdict against the defendants.
Our examination of the testimony adduced at the trial leads us to the conclusion that the negligence of the defendant Maud Lovett was clearly established, and that the injury complained of was not contributed to in any way by the negligence of the driver of the car in which the plaintiffs were riding.
There was testimony that the car which the defendant Maud Lovett was driving was provided by her husband, Lester C. Lovett, and that she had his permission to drive it when she wanted to. This evidence raised a jury question (Missell v. Hayes, 86 N. J. L. 348), which was left to the jury in an admirable charge.
*902Our examination of the record leads us to the conclusion that the jury’s finding on the question of agency was supported by evidence, and that the refusal of the trial judge to grant a nonsuit, or direct a verdict for the defendant Lester C. Lovett was in all respects proper.
The rule will be discharged.